DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (U.S. 2016/0122015).
Examiner Notes: The clamp and the line disclosed in the claims are not positively recited and there is not given any patentable weight
As for Claim 1, Hutson discloses an unmanned aerial vehicle for mounting a clamp to a line comprising:
a body (110);
a first propeller (134 of a set of propellers) attached to the body; a second propeller (134 of another set of propellers) attached to the body; a third propeller (134 of another set of propellers) attached to the body, wherein:
the body is between at least one of the first propeller and the second propeller, the first propeller and the third propeller, or the second propeller and the third propeller (see Fig. 6);

a propeller guard (guards 136 in combination with track 152) attached to the body and configured to inhibit the first propeller from contacting the line and to direct the clamp to the line, wherein the propeller guard is below the first propeller, to an exterior side of the first propeller relative to the body, and above the first propeller (see Figs. 3-4).
3.    (Currently amended) An unmanned aerial vehicle for mounting a clamp to a line comprising:
a body (110) having a first side and a second side; 
a propeller (134) attached to the body;
a support structure (152) attached to the first side of the body, wherein the support structure is configured to support the unmanned aerial vehicle on a surface when the unmanned aerial vehicle is not flying;
a guide (112) attached to the first side of the body, wherein the guide is configured to support the clamp for mounting to the line by flying the unmanned aerial vehicle toward the line; and

4.    (Original) The unmanned aerial vehicle of claim 3, wherein the guide comprises an alignment structure (172/182) configured to direct the clamp to the line for mounting the clamp to the line.
5.    (Original) The unmanned aerial vehicle of claim 3, comprising a mount (structure of 112 that is attached to body of 110) attached to the first side of the body, the mount configured to receive the guide to attach the guide to the body.
6.    (Currently amended) An unmanned aerial vehicle for mounting a clamp to a line comprising:
a body (110);
first propeller (134) attached to the body; a second propeller (134) attached to the body; a third propeller (134)  attached to the body, wherein:
the body is between at least one of the first propeller and the second propeller, the first propeller and the third propeller, or the second propeller and the third propeller (See Figs. 1-7); and
a guide (112) attached to the body, wherein the guide is configured to support the clamp for mounting to the line by flying the unmanned aerial vehicle toward the line, wherein the guide is configured to support the clamp such that an imaginary clamp line between a first jaw of the clamp and a second jaw of the clamp when the clamp is in an arrested position is non-parallel to a plane intersecting the first propeller, the second propeller, and the third propeller; and
a propeller guard (136 in combination with 152) attached to the body and configured to inhibit the first propeller from contacting the line and to direct the clamp to the line, wherein the propeller 
8.    (Currently amended) An unmanned aerial vehicle for mounting a clamp to a line comprising:
a body (110) having a first side and a second side;
a first propeller (134) attached to the body;
a second propeller (134) attached to the body; a third propeller (134) attached to the body, wherein the body is between at least one of the first propeller and the second propeller, the first propeller and the third propeller, or the second propeller and the third propeller (see Figs. 1-7);
a support structure (152) attached to the first side of the body, wherein the support structure is configured to support the unmanned aerial vehicle on a surface when the unmanned aerial vehicle is not flying;
a guide (112) attached to the first side of the body, wherein the guide is configured to
 support the clamp for mounting to the line by flying the unmanned aerial vehicle toward the line; and

9. (Currently amended) The unmanned aerial vehicle of Claim 8, wherein the guide comprises an alignment structure (172/182) configured to direct the clamp to the line for mounting the clamp to the Iine.
10.    (Currently amended) The unmanned aerial vehicle of Claim 8, comprising a mount (structure of 112 that is attached to body of 110) attached to the first side of the body, the mount configured to receive the guide to attach the guide to the body.
13.    (Currently amended) An unmanned aerial vehicle for mounting a clamp to a line comprising:
a body (110);
a first propeller (134)  attached to the body;
a guide (112)  attached to the body and configured to support the clamp for mounting to the line by flying the unmanned aerial vehicle toward the line; and
a propeller guard (136 and 152) attached to the body and configured to inhibit the propeller from contacting the line and to direct the clamp to the line, wherein the propeller guard is below the propeller, to an exterior side of the propeller relative to the body, and above the propeller (See Figs. 1-7).
15.    (Currently amended) The unmanned aerial vehicle for mounting a clamp to a line of claim 13, comprising:
a body (110);
a first propeller (136) attached to the body; a second propeller (136) attached to the body;-and a third propeller (136)attached to the body;
a guide (112)attached to the body and configured to support a clamp for mounting to a
line by flying the unmanned aerial vehicle toward the line; 
a propeller guard (136 and 152) attached to the body and configured to inhibit the first propeller from contacting the line and to direct the clamp to the line, wherein:
the body is between at least one of the first propeller and the second propeller, the first propeller and the third propeller, or the second propeller and the third propeller (see Figs. 1-7), and
the propeller guard is at an angle relative to a plane intersecting the first propeller, the second propeller, and the third propeller to direct the clamp to the line (See Figs. 1-7).
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears prior art fails to disclose and/or make obvious the attachment feature.
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677